Exhibit 10 EXECUTION VERSION Deal CUSIP Number- 45823QAL6 Facility CUSIP Number - 45823QAM4 FIVE YEAR CREDIT AGREEMENT among INTEGRYS ENERGY GROUP, INC., as Borrower THE LENDERS IDENTIFIED HEREIN, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. AND UNION BANK, N.A., as Syndication Agents JPMORGAN CHASE BANK, N.A., KEYBANK NATIONAL ASSOCIATION, MIZUHO CORPORATE BANK LTD and THE BANK OF NOVA SCOTIA as Documentation Agents U.S. BANK NATIONAL ASSOCIATION as Administrative Agent and Swing Line Lender J.P. MORGAN SECURITIES LLC, KEYBANK NATIONAL ASSOCIATION, MIZUHO CORPORATE BANK LTD and THE BANK OF NOVA SCOTIA as Lead Arrangers and Book Managers and U.S. BANK NATIONAL ASSOCIATION, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and UNION BANK, N.A. as Active Lead Arrangers and Book Managers DATED AS OF JUNE 13, 2012 Integrys Five Year Credit Agreement TABLE OF CONTENTS Section 1.
